Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/965,603 filed on July 29, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
5.	Claims 1-6 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As amended) Method for contacting and packaging a semiconductor chip a first, lower contact face , lower contact face first, lower contact face , lower and second, upper contact face ,
- in a first method step the first, lower contact face 
- in a second method step the semiconductor chip 
- in a third method step a ceramic insulation layer , lower contact face 
- in a fourth method step the second, upper contact face 
- in a fifth method step the power electronic component is sintered by means of heat treatment.

Claim 2. (As amended) Method according to one of claim 1, characterized in that the height of the ceramic insulation layer 

Claim 3. (As amended) Method according to claim 1, characterized in that a cutout , upper contact face 

Claim 4. (As amended) Method according to claim 3, characterized in that the additional connection , upper contact face 

Claim 5. (As amended) Method according to claim 1, characterized in that the first, lower contact face , upper contact face 

Claim 6. (As amended) Method according to claim 1, characterized in that, in a further method step, a housing for the semiconductor chip 

Appropriate corrections are required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the elements in the power electronic component as claimed through the claim languages must be shown or the feature(s) canceled from the claim(s). It is recommended to submit a cross-sectional view of the drawing that would clearly show/ locate the elements in the power electronic component. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (2010/0044885 A1) in view of Gee et al. (2012/0222736 A1).
Regarding independent claim 1, Fuergut et al. teaches method (Figs. 3A-3K, ¶35) for contacting and packaging a semiconductor chip (10, ¶39) of a power electronic component (300, ¶35), wherein the power electronic component (300) has a first, lower contact face (16, see Fig. 3C) and a semiconductor chip (10) positioned thereon, characterized in that a ceramic insulation layer (11, made of epoxy material with particles of glass (SiO2) or other electrically insulating mineral filler materials like Al2O3, ¶44, see Fig. 3D), which surrounds the semiconductor chip (10) along its circumference and extends over the first, lower contact face (16, ¶34) not covered by the semiconductor chip (10), is printed onto the first, lower contact face (16), and in that a second, upper contact face (19, see Fig. 3E) is printed onto the ceramic insulation layer (11) and the semiconductor chip (10), wherein the first, lower (16) and second, upper contact face (19) and the ceramic insulation layer (11, see Fig. 3D) are created in metal alloy diffusion soldering process (¶42, ¶37-38)/sintered metal (¶54) and multi-material compression molding process (¶44), respectively,
- in a first method step the first, lower contact face (16) is produced by in metal alloy diffusion soldering process (¶37, ¶42),
- in a second method step the semiconductor chip (10) is placed onto the first, lower contact face (16),
- in a third method step a ceramic insulation layer (11), which surrounds the circumference of the semiconductor chip (10), is printed onto the first, lower contact face (16), 
- in a fourth method step the second, upper contact face (19) is printed onto the ceramic insulation layer (11) and the semiconductor chip (10), 
- in a fifth method step the power electronic component (300) is sintered by means of heat treatment (¶54).
Fuergut et al. is silent of disclosing wherein the ceramic insulation layer and the first, lower and second, upper contact face are created in a printing process.
Gee et al. teaches wherein (Fig. 6C), the dielectric insulation layer (404) and the metal contact (606) are processed through screen printing process (¶27, ¶50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Gee et al. while forming the dielectric and metal contacts of Fuergut et al., because of the benefits of the printing technology like as, save time/cost, eliminate assembly and soldering steps, greater integration of semiconductor devices, increased throughput, and reduce material waste etc.
Regarding claim 2, Fuergut et al. and Gee et al. teach all of the limitations of claim 1 from which this claim depends.
Fuergut et al. teaches wherein (Fig. 3E), characterized in that the height (vertical height, see Fig. 3E) of the ceramic insulation layer (11) substantially corresponds to the height (vertical height, see Fig. 3E) of the semiconductor chip (10).
Regarding claim 3, Fuergut et al. and Gee et al. teach all of the limitations of claim 1 from which this claim depends.
Fuergut et al. teaches wherein (Fig. 3C), characterized in that a cutout (18) for an additional connection is made in the second, upper contact face (19).
Regarding claim 4, Fuergut et al. and Gee et al. teach all of the limitations of claim 3 from which this claim depends.
Fuergut et al. teaches wherein (Fig. 3C), characterized in that the additional connection (18 used for the additional connection) is surrounded at the edges by the ceramic insulation layer (11, see Fig. 3E) and is insulated from the second, upper contact face (19).
Regarding claim 5, Fuergut et al. and Gee et al. teach all of the limitations of claim 1 from which this claim depends.
Fuergut et al. teaches wherein (Fig. 3C), characterized in that the first, lower contact face (16) and or second, upper contact face (19) is produced from a conductive material (¶34, 1st metal layer 20 and 2nd metal layer 21 for creating the first face 16 and the second face 19).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (2010/0044885 A1) in view of Gee et al. (2012/0222736 A1) as applied to claim 1 above, and further in view of Otremba et al. (2014/0110828 A1).
Regarding claim 6, Fuergut et al. and Gee et al. teach all of the limitations of claim 1 from which this claim depends.
Fuergut et al. and Gee et al. are silent of disclosing wherein, characterized in that, in a further method step, a housing for the semiconductor chip is created by means of the printing process, with cooling functionalities being introduced into the housing.
Otremba et al. teaches wherein (Fig. 2), characterized in that, in a further method step, a housing (80, ¶30) for the semiconductor chip (50, ¶62) is created by means of the printing process (¶74), with cooling (¶31 wherein 20C acts like a heat sink, see ¶36) functionalities being introduced into the housing (80).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the housing comprising heat sink as taught by Otremba et al. around the structure of Fuergut et al. and Gee et al., in order to protecting the die 50 (¶76) inside, and keeping the device cooled (¶36).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819